DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. Mike Donohue on 07/08/2022.
The application, specifically the claims, have been amended as follows: 

Claim 2 is amended to read:
The process of claim 38, wherein the foods for human consumption comprise a cereal product.
Claim 38, the last two clause “separating the mixture into a liquid portion and a solid portion; and drying the solid portion to reduce the water content to thereby produce a dried product with enhanced protein and fiber content that can be used for the preparation of foods for human consumption.” is amended to read:
separating the mixture into a liquid portion and a solid portion;
drying the solid portion to reduce the water content to thereby produce a dried product with enhanced protein and fiber content; and
using the dried product for the preparation of foods for human consumption.
Claims 39-80 are cancelled.
Adding claim 81 which reads:
The process of claim 38 wherein the first period of time extends from 10 to 14 hours and the second period of time extends from 12 to 24 hours.
Adding claim 82 which reads:
 The process of claim 38 wherein the first temperature ranges from 55-70 ºF and the second temperature does not exceed 74 ºF.
Adding claim 83 which reads:
 The process of claim 38 wherein the first period of time extends from 10 to 14 hours, the first temperature ranges from 55-70 ºF, the second period of time extends from 12 to 24 hours, and the second temperature does not exceed 74 ºF.
Adding claim 84 which reads:
The process of claim 38 wherein the fifth period of time extends from 5 to 10 minutes and the fifth temperature ranges from 198-200 ºF.

Reason for Allowance
Claims 2, 4-15, 20, 25-26, 38 and 81-84 are allowed.
The following is an examiner’s statement of reasons for allowance:
The references of record fail to teach or fairly suggest a process comprising incubating a starch-containing substrate containing grain, seed, legume or bean kernels having protein and fiber in water suspension at a first temperature for a first period of time to promote an initial phase of germination; following the first period of time, flushing the water used in the water suspension and maintaining hydration of the starch-containing substrate at a second temperature for a second period of time to germinate the grain, seed, legume or bean kernels to provide a partially germinated substrate that has acrospires having an average length no longer than 1/4 to 1/3 the length of the grain, seed, legume or bean kernels; following the second period of time, milling the partially germinated substrate to fracture the grain, seed, legume or bean kernels so as to release the starch for saccharification; heating a mixture of water and the milled partially germinated substrate at a third temperature for a third period of time; during the third period of time, incrementally adding amylase enzymes to the mixture to thereby initiate β-amylase digestion of the starch to sugars and initial saccharification of the starch in the mixture; following the third period of time, heating the mixture to a fourth temperature for a fourth period of time, the fourth temperature being greater than the third temperature, to thereby initiate α-amylase digestion of the starch to sugars and further saccharification of the starch in the mixture; following the fourth period of time, heating the mixture to a fifth temperature for a fifth period of time, the fifth temperature being greater than the fourth temperature, to thereby denature the β- amylase and α-amylase enzymes and terminate any further saccharification of the starch in the mixture; separating the mixture into a liquid portion and a solid portion; drying the solid portion to reduce the water content to thereby produce a dried product with enhanced protein and fiber content; and using the dried product for the preparation of foods for human consumption.
The closest prior art identified by the examiner is Briggs, which teaches a method of preparing wort/malt extract for brewing comprising the steps of subjecting a starch-containing substrate to the steps of malting (e.g., steeping, water flushing, germinating, kilning and milling), followed by mashing and lautering to obtain a wort and spent grain. However, Briggs fails to teach that the malting step results in a modification of the substrate such that the acrospire length is no longer than ¼ to 1/3 of the grain (Briggs teaches that acrospire needs to grow to about ¾ to 7/8 the length of the grain in the germination step, page 36, 2nd para. from the bottom). Nor does the prior art provide a motivation to modify the substrate to the length as claimed in the capacity of preparing wort for brewing. Additionally, Declarations filed by Hayes and Spors on 07/06/2022 have demonstrated that the solid portion obtained from the claimed process is different from the spent grain obtained from brewing, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793